Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6’s storing of compressibility and elasticity is new to the application.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the separately claimed “an injection valve” (line 5) and “a high-pressure fluidic path” (line 9) are a bit problematic, as at least a portion of the “high-pressure path” is a portion of the “valve”.  In effect, the same structure is being claimed twice to that extent.  Possibly, something can be done by providing only Remarks.
	As to claim 7, the “pump volume structure comprises a syringe” is a bit problematic, as the syringe also seems to include the “movable element” (lines 7,8, claim 1).  Apparently, the distinction between the “pump volume structure”, “syringe” and “movable element” is uncertain.  Specification identifies the “syringe 50”; however, the remainder of the application seem to suggest the following:



    PNG
    media_image1.png
    148
    318
    media_image1.png
    Greyscale
  What is the relationship between the pump volume structure, movable element and syringe?  Is there overlap between the volume structure and syringe?  Is the syringe both the volume structure and movable element?  Possibly, something can be done by only providing only Remarks.
  	 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,156,589. Although the claims at issue are not identical, they are not patentably distinct from each other because it is well known to employ eluent in the high pressure line of a chromatography sampler.

As to claim 1, note was made of the combination of “a predetermined first distance, wherein the predetermined first distance is based at least in part upon a compressibility of the eluent”, (lines 20-21), with remaining claim limitations.  Even if it would have been obvious to employ a stepping motor (which provides each step a predetermined distances) in Dionex 2018/0246073 (material of claim 1, Dionex ‘073 potentially being a 102(g) Reference), each step distance of the stepping motor is not “based at least in part upon a compressibility of the eluent” (lines 20-21, Applicant’s claim 1).  The individual steps of a stepping motor would always be the same regardless of compressibility or liquid type.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861